Case 1:17-cv-22902-JLK Document 32-2 Entered on FLSD Docket 11/01/2018 Page 1 of 1

Lea: GUEST ACCIDENT NOTIFICATION -- D'Antonio, Sarah #9614
Foes FR Guest Services Manager,
anes FR Medical Secretary to: FR Front Desk Manager, FR 10/08/2016 10:02 PM
Assistant Front Desk Manager
FR Doctor Sr, FR Chief Officer Safety, FR Telephone
Cc: Operator 02, FR Telephone Operator 01, FR Deputy Security
Officer, FR Executive Housekeeper, FR Nurse, FR Doctor,

 

From: FR Medical Secretary/FR/RCLShip

To: FR Guest Services Manager/FR/RCLShip@RCLShip, FR Front Desk
Manager/FR/RCLShip@RCLShip, FR Assistant Front Desk Manager/FR/RCLShip@RCLShip

Ce: FR Doctor Sr/FR/RCLShip@RCLShip, FR Chief Officer Safety/FR/RCLShip@RCLShip, FR

Telephone Operator 02/FR/RCLShip@RCLShip, FR Telephone Operator
OV/FR/RCLShip@RCLShip, FR Deputy Security Officer/FR/RCLShip@RCLShip, FR

Good Evening,

Please be advised that below mentioned guest has reported an accident to the medical center:

Name of Guest: D'Antonio, Sarah
Stateroom # 9614
Nationality: USA

Date/Time of Accident: 10/8/2016 1940 hrs

Date/Time Reported to Medical: 10/8/2016 2030 hrs
Injury / Location: Fell at Casino, tripped on bottom of chair

Reported to COS
Attending Doctor: Dr. Chavarin

cae -~

Scan copy: dantonio.pdf
Kind Regards,

Izzy Amador
Medical Admin | Medical facility | Freedom of the Seas | Royal Caribbean International

Dect # 8814 / Office # 6820 | FR_MedicalSecretary@rccl.com

[re ih TPR RATIONAL
